 Case 1:16-bk-12255-GM             Doc 791 Filed 12/01/20 Entered 12/01/20 11:11:06                          Desc
                                    Main Document    Page 1 of 2


 1       Jeremy V. Richards (CA Bar No. 102300)
         John W. Lucas (CA Bar No. 271038)
 2       PACHULSKI STANG ZIEHL & JONES LLP
         10100 Santa Monica Blvd., 13th Floor
 3       Los Angeles, CA 90067
         Tel: 310/277-6910
 4       Facsimile: 310/201-0760
         E-mail: jrichards@pszjlaw.com
 5                jlucas@pszjlaw.com

 6       Attorneys for David K. Gottlieb, Chapter 7 Trustee of the Estates
         of Solyman Yashouafar and Massoud Aaron Yashouafar
 7
                                    UNITED STATES BANKRUPTCY COURT
 8                                   CENTRAL DISTRICT OF CALIFORNIA
 9                                    SAN FERNANDO VALLEY DIVISION

10       In re:                                                  Case No.: 1:16-bk-12255-GM
11       SOLYMAN YASHOUAFAR and MASSOUD                          Chapter 7
         AARON YASHOUAFAR,1
12                                                               Jointly Administered
                                         Debtors.
13                                                               Case No.: 1:16-bk-12255-GM
         In re:                                                  Chapter 7
14
         SOLYMAN YASHOUAFAR,                                     Case No.: 1:16-bk-12408-GM
15                                                               Chapter 7
                                         Debtor.
16                                                               SUPPLEMENTAL PROOF OF SERVICE RE
         In re:                                                  (1) SECOND AND FINAL APPLICATION OF
17                                                               BERKELEY RESEARCH GROUP FOR
         MASSOUD AARON YASHOUAFAR,                               ALLOWANCE AND PAYMENT OF
18                                                               COMPENSATION AND REIMBURSEMENT
                                         Debtor.                 OF EXPENSES; DECLARATION OF
19                                                               VERNON L. CALDER; AND (2)
         Affects:                                                DECLARATION OF DAVID K. GOTTLIEB
20                                                               IN SUPPORT OF SECOND AND FINAL
          Both Debtors                                          APPLICATION OF BERKELEY RESEARCH
21        Solyman Yashouafar                                    GROUP FOR ALLOWANCE AND
          Massoud Aaron Yashouafar                              PAYMENT OF COMPENSATION AND
22                                                               REIMBURSEMENT OF EXPENSES
                                         Debtors.
23                                                               Date: December 22, 2020
                                                                 Time: 10:00 a.m.
24                                                               Place: Courtroom 303
                                                                        U.S. Bankruptcy Court
25                                                                      21041 Burbank Blvd.
                                                                        Woodland Hills, CA 91367
26

27
     1
      The Debtors, together with the last four digits of each Debtor’s social security number are: Solyman Yashouafar
28   (5875) and Massoud Aron Yashouafar (6590).


     DOCS_LA:334229.1
     Case 1:16-bk-12255-GM                    Doc 791 Filed 12/01/20 Entered 12/01/20 11:11:06                                      Desc
                                               Main Document    Page 2 of 2


                                 PROOF OF SERVICE OF DOCUMENT
 I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address
 is:
                    10100 Santa Monica Boulevard, 13th Floor, Los Angeles, CA 90067

  A true and correct copy of the foregoing document entitled (specify): (1) SUBMISSION OF SECOND AND
  FINAL APPLICATION OF BERKELEY RESEARCH GROUP FOR ALLOWANCE AND PAYMENT OF
  COMPENSATION AND REIMBURSEMENT OF EXPENSES; DECLARATION OF VERNON L. CALDER;
  AND (2) DECLARATION OF DAVID K. GOTTLIEB IN SUPPORT OF SECOND AND FINAL APPLICATION
  OF BERKELEY RESEARCH GROUP FOR ALLOWANCE AND PAYMENT OF COMPENSATION AND
  REIMBURSEMENT OF EXPENSES will be served or was served (a) on the judge in chambers in the form
  and manner required by LBR 5005-2(d); and (b) in the manner stated below:

 1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling
 General Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the
 document. On (date) December 1, 2020, I checked the CM/ECF docket for this bankruptcy case or adversary
 proceeding and determined that the following persons are on the Electronic Mail Notice List to receive NEF
 transmission at the email addresses stated below:

                                                            Service information continued on attached page
 2. SERVED BY UNITED STATES MAIL:
 On (date) December 1, 2020, I served the following persons and/or entities at the last known addresses in this
 bankruptcy case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in
 the United States mail, first class, postage prepaid, and addressed as follows. Listing the judge here
 constitutes a declaration that mailing to the judge will be completed no later than 24 hours after the document
 is filed.

Solyman Yashouafar                                                    Massoud Aaron Yashouafar
4633 White Oak Place                                                  12730 Montana Ave.
Encino, CA 91316                                                      Los Angeles, CA 90049

                                                                      Service information continued on attached page

 3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL
 (state method for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date)
 December 1, 2020, I served the following persons and/or entities by personal delivery, overnight mail service,
 or (for those who consented in writing to such service method), by facsimile transmission and/or email as
 follows. Listing the judge here constitutes a declaration that personal delivery on, or overnight mail to, the
 judge will be completed no later than 24 hours after the document is filed.

                                                                      Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

  December 1, 2020              Gini L. Downing                                         /s/ Gini L. Downing
  Date                          Printed Name                                            Signature




    This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.
June 2012                                                                            F 9013-3.1.PROOF.SERVICE
